 Inthe Matter Of PACIFIC CAR ANDFOUNDRYCOMPANY, EMPLOYERandNURSES & PROFESSIONAL WORKERS UNION, LOCAL No.126,AFL,PETITIONERCaseNo. 19-R-0037.-DecidedApril 8, 1947Messrs. Grosseup,Ambler c6 Stephan,byMr. Pendleton Miller,ofSeattle,Wash., for the Employer.Messrs.Ward ColeyandWilliam K. Dobbins,of Seattle,Wash., forthe Petitioner.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDORDERUpon an amended petition duly filed, hearing in this case was heldat Seattle,Washington, on December 27 and 28, 1946, before DanielR. Dimick, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERPacific Car and Foundry Company, a Washington corporation,with its principal office and place of business at Renton, Washington,is engaged in the construction and repair of railway freight cars andin the manufacture, sale, and distribution of iron and steel products.During the past year, the Employer purchased raw materials, con-sisting chiefly of steel, iron, and lumber, valued in excess of $5,000,000,of which 50 percent came to the plant from points outside the State ofWashington.During the same period, the Employer's sales of tractoraccessories and equipment, bus bodies, railway freight cars, and vari-ous steel fabricated products amounted to approximately $16,000,000,IThe petition and other formal papers were amendedat thehearing to disclose the cor-rect nameof the Employer73 N L It B, No. 35211 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDof which 75 percent was shipped to points outside the State ofWashington.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.11. THE ORGANIZATION INVOL\n:DThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.III.THE ALLEGED APPROPRIATE. UNIT; Tlli? ALLEGED QUESTIONCONCERNING REPRESENTATIONThe Petitioner contends that nurses working at the Employer'sRenton, Washington, plant constitute a unit appropriate for the pur-poses of collective bargaining.The Employer contends that nursesare not employees within the meaning of the Act, and at the hearing,moved to dismiss the petition on that ground.The employees herein concerned are registered nurses whose dutiesfor the most part consist of the treatment of minor ailments and ofinjuries received by employees at the plant in the course of their em-ployment.Such, functions are neither managerial nor confidentialin character, nor need they cause any conflict between self-organiza-tion and the faithful performance of duty.Accordingly, we find nomerit to the Employer's contention that they are not employees withinthe meaning of the Act.2At the time of the hearing, there were two nurses at the Rentonplant, a staff nurse, and a head nurse.The head nurse, in additionto the duties of staff nurse, is required to formulate policy and pro-cedure for the nursing department, is responsible for all records, andsupervises the work of staff nurses. She hires such nurses as arerequired, after consultation with the personnel director, and has thepower to make effective recommendations concerning the status ofstaff nurses. In view of these facts, the head nurse is a supervisoryemployee -within our definition of the term.Accordingly, we shallexclude the head nurse from the unit.As we have frequently held, the principle of collective bargainingpresupposes that there is more than one eligible person who desiresto bargain, and the Act, therefore, does not empower the Board tocertify collective bargaining representatives where only one employeeis involved.3One staff nurse cannot be considered as constituting an2Matter ofElectric Auto-Lite Company,50 N L R B 68 ,Matterof Bethlehem-AlamedaShipyard,Inc,59 N L R 13 15253Matter of Central Foundry Company,20 N L R. B. 131, and cases citedtherein. PACIFIC CAR AND FOUNDRY COMPANY213appropriate bargaining unit.Since, in the absence of a sufficientn miber of eligible employees, the bargaining unit sought by the peti-tion is inappropriate,'we find no question has arisen concerning therepresentation of employees at the Employer's plant.ORDERUpon the basis of theforegoingfindings of fact, and the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Pacific Car and Foundry Company, Renton, Wash-ington,filed by United Nurses & ProfessionalWorkers Union, LocalNo. 126, AFL, be, and it herebyis, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order."Mattelof Zanes,,lle Stonewa,e Company.53 N L R B 1408